DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s response, see REMARKS 07/05/2022, does not address the interpretation of claims 8, 12, 15, 16, 17, and 18, under 35 USC §112f. Therefore, the interpretation it is maintained.

	Applicant has amended claim 17 to include the allowable subject matter of claims 1 and 20. Therefore, the Applicant has overcome the previous rejections and the application is in condition for allowance. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

“…a cropping module configured to carry out the determination…” in claim 8.
“…a search grid module configured to carry out iteratively the determination…” in claim 12.
“…parameterized trajectory generator is configured to…” in claim 15
“…a path generation module configured to receive…” in claim 16.
“…a search grid module configured to…”; “…cropping module configured to create… “…trajectory modules configured to calculate…”; “…the grid module is further configured…”; “…a path generation module configured to generate…” in claim 17.
 “…grid module further configured…to select…” in claim 18.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The closest prior art of reference, Kohn-Rich, discloses autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft and teaches an approach to the solution of the region problem is to subdivide the terrain into regions, place a node at the centroid of each region, connect the nodes of the adjacent regions with arcs (weighted by their length) and search the graph for the shortest path (See at least ¶ [0023]). Kohn-Rich further teaches identifying obstacles within a search grid and autonomously navigating through the search grid to avoid the obstacles.

	With respect to claim 1, Kohn-Rich taken either individually or in combination with other prior art of record fails to teach or suggest:“…and the cost function comprises a cumulative travel distance between the global start position and the local target position corresponding to a previous adjacent search grid cell and a Euclidean distance between the local target position corresponding to the previous adjacent search grid cell and the global target position…” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claims 17 and 20 recite substantially similar limitations as claim 1 and are allowed for the same reasons as above. Claims 2-16, 18, and 19 are allowed because they depend from an allowed claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Jones (Reg. No. 68,770) on 08/03/2022.

	The application has been amended as follows: 

1.	 (Previously Presented) 	A computing system comprising: 
	a processor configured to generate a collision free path of travel for an autonomous vehicle from a global start position to a global target position based on input data representing the global start position, the global target position, and a global obstacle map, 
	wherein the generation of the collision free path of travel comprises: 
	defining a global search area encompassing at least the global start position and the global target position and that includes a plurality of portions; 
	determining a set of collision free trajectories by iteration, the set of collision free trajectories connecting the global start position to the global target position via a local target position, each iteration comprising: 
	determining a local search area within the global search area, wherein the local search area includes a plurality of search grid cells comprising a center search grid cell and a plurality of adjacent search grid cells, the center search grid cell being determined based on a cost function; determining, from the global obstacle map, a local obstacle map associated with the local search area; 
	determining a size of each search grid cell of the plurality of search grid cells based on the obstacle density of each portion associated with the local search area;
	defining a local start position and the local target position within the local search area, the local target position corresponding to a centroid of free space in an adjacent search grid cell of the plurality of adjacent search grid cells and the cost function comprises a cumulative travel distance between the global start position and the local target position corresponding to a previous adjacent search grid cell and a Euclidean distance between the local target position corresponding to the previous adjacent search grid cell and the global target position; and 
	calculating, in the local search area, a collision free trajectory from the local start position to the local target position considering the plurality of search grid cells and the local obstacle map; and 
	causing the autonomous vehicle to operate according to the determined set of collision free trajectories from the global start position to the global target position.

2. 	(Previously Presented) 	The computing system of claim 1, 
	wherein the calculation of the respective collision free trajectory is based on a parameter that represents an ability and/or a limitation of movement of the autonomous vehicle.

3. 	(Previously Presented) 	The computing system of claim 1, 
	wherein the local start position and the local target position is determined based on a search grid and wherein a route of the respective collision free trajectory is not limited to grid nodes of the search grid.

4. 	(Original)	 The computing system of claim 1, 
	wherein the calculation of the respective collision free trajectory is sampling-based.

5. 	(Previously Presented) 	The computing system of claim 1, further comprising:
	a memory, wherein the processor is configured to store the local obstacle map in the memory, the local obstacle map comprising a plurality of obstacle grid cells and an obstacle associated with the plurality of obstacle grid cells.

6. 	(Previously Presented) 	The computing system of claim 5, 
	wherein the obstacle is represented by an entry in a linked list associated with a respective obstacle grid cell of the plurality of obstacle grid cells.  

7. 	(Previously Presented) 	The computing system of claim 5,
	wherein the processor is configured to generate the local obstacle map by mapping the obstacle from the global obstacle map based on its position to the respective obstacle grid cells of the local obstacle map; and 
	wherein the processor is configured to maintain the generated local obstacle map in the memory until the respective iteration is finished.  

8. 	(Previously Presented)	 The computing system of claim 1, 
	wherein the processor comprises a cropping module configured to carry out the determination of the local obstacle map based on the global obstacle map for each of the local search areas.

9. 	(Previously Presented) 	The computing system of claim 1, 
	wherein the processor is configured to divide the global search area into a plurality of cells; and 
	wherein the determination of the local search area comprises selecting a subset of the plurality of cells corresponding to a subset of the global search area.  

10. 	(Previously Presented) 	The computing system of claim 9, 
	wherein the definition of the local target position comprises determining the centroid of free space in each of the adjacent search grid cells; and 
	wherein the centroid of free space in each of the adjacent search grid cells comprises an arithmetic mean of free space in the corresponding adjacent search grid cell.  

11. 	(Previously Presented) 	The computing system of claim 9, 
	wherein the definition of the local start position comprises selecting the global start position at the beginning of the iteration or selecting a respective local target position of an adjacent search grid cell defined in a previous iteration.

12. 	(Previously Presented) 	The computing system of claim 1, 
	wherein the input data further comprises search grid cell data corresponding to each search grid cell of the plurality of search grid cells and the processor comprises a 4U.S. Patent Application No. 16/145,188P72155US Response to Final Office Action dated May 9, 2022 search grid module configured to carry out iteratively the determination of the local search area and to update the search grid cell data stored in a memory.  

13. 	(Previously Presented) 	The computing system of claim 12, 
	wherein the search grid cell data comprises trajectory data obtained from the determination of the collision free trajectory from the local start position to the local target position and/or cost data representing a cost value associated with search grid cells corresponding to the local target position.  

14. 	(Previously Presented) 	The computing system of claim 12, 
	wherein the determination of the collision free trajectory from the local start position to the local target position comprises selecting a collision free trajectory from a set of collision free trajectories generated by a parameterized trajectory generator, wherein the selection of the respective collision free trajectory is based on a predefined parameter.

15. 	(Previously Presented) 	The computing system of claim 14, 
	wherein the parameterized trajectory generator is configured to: 
	receive the local start position and the local target position from the search grid module and the local obstacle map from the cropping module, 
	generate path points along a trajectory connecting the local start position to the local target position, and 
	check each of the path points for a collision with the obstacle based on the local obstacle map.  

16. 	(Previously Presented) 	The computing system of claim 12, 
	wherein the processor comprises a path generation module configured to receive the search grid cell data and, when a confirmation signal is output, to generate the collision free path of travel from the global start position to the global target position based on the search grid cell data.

17. 	(Currently Amended) 	A computing system of an autonomous vehicle, the computing system comprising: 
	a grid module configured to: 
	determine an obstacle density of a plurality of portions of a global search area based on a global obstacle map associated therewith; 
	divide the global search area into grid cells based on a global start position and a desired global target position, wherein a size of each of the grid cells is based on the obstacle density of a corresponding portion, 
	iteratively create local search areas, 
	each of the local search areas being associated with a subset of the grid cells, the subset of grid cells including a center grid cell and adjacent grid cells surrounding the center grid cell and each of the adjacent grid cells being associated with an obstacle,
	wherein the center grid cell is determined based on a cost function, 
	wherein a current search position is associated with the center grid cell, 
	wherein local target positions are associated with the adjacent grid cells and each local target position corresponds to a centroid of free space of a corresponding adjacent grid cell, and 
	wherein the cost function comprises a cumulative travel distance between the global start position and the local target position corresponding to a previous adjacent grid cell and a Euclidean distance between the local target position corresponding to the previous adjacent grid cell and the desired global target position; 
	a cropping module configured to create a local obstacle map for each of the local search areas based on the global obstacle map; 
	a trajectory module configured to calculate, for each of the local target positions a collision free trajectory between a corresponding current search position and the local target position based on a corresponding local obstacle map, 
	wherein the grid module is further configured, for each of the local target positions, to update the current search position for the next iteration when the local target position deviates from the desired global target position; and 
	a path generation module configured to: 
	generate a collision free path of travel for the autonomous vehicle from the global start position to the desired global target position based on a set of selected collision free trajectories when the iteration is finished; and 
	cause the autonomous vehicle to operate according to the collision free path of travel from the global start position to the desired global target position.  

18. 	(Previously Presented) 	The computing system of claim 17, 
	wherein the grid module is further configured, for each of the local target positions, to select a collision free trajectory from a set of collision free trajectories generated by the trajectory generator, wherein the selection of the respective collision free trajectory is based on a predefined parameter.  

19. 	(Previously Presented) 	The computing system of claim 17, 
	wherein the autonomous vehicle is at least one of an unmanned aerial vehicle, an unmanned ground vehicle, an unmanned underwater vehicle, an unmanned space vehicle, and/or an unmanned vessel.

20. 	(Previously Presented) 	A method of generating a collision free path of travel for an autonomous vehicle, the method comprising: 
	defining a global search area encompassing at least a global start position and a global target position and that includes a plurality of portions; 
	determining a set of collision free trajectories by iteration, the set of collision free trajectories connecting the global start position to the global target position via a local target position, each iteration comprising: 
	determining a local search area within the global search area, wherein the local search area includes a plurality of search grid cells comprising a center search grid cell and a plurality of adjacent search grid cells, the center search grid cell being determined based on a cost function; 
	generating, based on a global obstacle map corresponding to the global search area, a local obstacle map associated with the local search area; 
	determining an obstacle density of each portion associated with the local search area based on the local obstacle map; 
	determining a grid resolution of the local search area based on the obstacle density of each portion associated with the local search area, the grid resolution defining a size of each search grid cell of the plurality of search grid cells; 
	defining a local start position and a local target position within the local search area, the local target position corresponding to a centroid of free space in an adjacent search grid cell of the plurality of adjacent search grid cells and the cost function comprises a cumulative travel distance between the global start position and the local target position corresponding to a previous adjacent search grid cell and a Euclidean distance between the local target position corresponding to the previous adjacent search grid cell and the global target position; and 
	calculating, in the local search area, a collision free trajectory for the autonomous vehicle from the local start position to the local target position considering the plurality of search grid cells and the local obstacle map; and 
	causing the autonomous vehicle to operate according to the determined set of collision free trajectories from the global start position to the global target position.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662